     Case 3:19-cv-01087-CAB-WVG Document 1 Filed 06/11/19 PageID.1 Page 1 of 7



 1   WILLIAM P. BARR
     Attorney General
 2   ERIC S. DREIBAND
     Assistant Attorney General for Civil Rights
 3   SAMEENA SHINA MAJEED, Chief
     R. TAMAR HAGLER
 4   Deputy Chief (CA Bar No. 189441)
     AURORA BRYANT
 5   Trial Attorney (LA Bar No. 33447)
     Housing and Civil Enforcement Section
 6   DYLAN NICOLE de KERVOR
     Attorney Advisor (CA Bar No. 269169)
 7   Federal Coordination and Compliance Section
     United States Department of Justice
 8   950 Pennsylvania Avenue NW
     Washington, DC 20530
 9   Tel: (202) 616-2602
     Aurora.Bryant@usdoj.gov
10
     ROBERT S. BREWER, JR.
11   United States Attorney
     LESLIE M. GARDNER
12   Assistant U.S. Attorney (CA Bar No. 228693)
     United States Attorney’s Office
13   Southern District of California
     880 Front Street, Room 6293
14   San Diego, CA 92101-8893
     Phone: (619) 546-7603
15   Leslie.Gardner2@usdoj.gov
16   Attorneys for Plaintiff
     United States of America
17

18                            UNITED STATES DISTRICT COURT
19                      SOUTHERN DISTRICT OF CALIFORNIA
20                                         )
     UNITED STATES OF AMERICA,             ) Case No:     '19CV1087 CAB WVG
21                                         )
                 Plaintiff,                )
22                                         ) COMPLAINT
          vs.                              )
23                                         )
     LARRY NELSON,                         ) Demand for Jury Trial
24                                         )
                 Defendant.                )
25                                         )
                                           )
26

27         The United States of America (“United States”) alleges as follows:
28
                                          Page 1 of 7
     Case 3:19-cv-01087-CAB-WVG Document 1 Filed 06/11/19 PageID.2 Page 2 of 7



 1         1.     The United States brings this action to enforce the provisions of Title
 2   VIII of the Civil Rights Act of 1968, as amended, 42 U.S.C. §§ 3601, et seq. (“the
 3   Fair Housing Act”).
 4                                JURISDICTION AND VENUE
 5         2.     This Court has jurisdiction over this action under 28 U.S.C. §§ 1331
 6   and 1345, and 42 U.S.C. § 3614(a).
 7         3.     Venue is proper under 28 U.S.C. § 1391 because the events giving rise
 8   to the United States’ claims occurred in this District and the Defendant does
 9   business in this District.
10                 THE DEFENDANT AND RELEVANT PROPERTIES
11         4.     Defendant Larry Nelson (“Nelson”) is a resident of Spring Valley, an
12   unincorporated area in San Diego County, California. At all times relevant to this
13   action, Nelson has owned and operated multi-family residential rental properties in
14   Spring Valley, including the Grand Avenue Property and the Harness Street
15   Property described below.      Nelson may own and operate, or have owned and
16   operated, other multi-family residential rental properties in this District.
17         5.     The Grand Avenue Property is a four-unit residential property located
18   at 832 Grand Avenue in Spring Valley, California. At all times relevant to this
19   action, Nelson owned the Grand Avenue Property and operated it as rental housing.
20         6.     The Harness Street Property is a four-unit residential property located at
21   9200 Harness Street in Spring Valley, California. At all times relevant to this action,
22   Nelson owned the Harness Street Property and operated it as rental housing.
23         7.     At all times relevant to this action, Nelson controlled all aspects of the
24   rental, management, and operation of his residential rental properties, including the
25   Grand Avenue Property and the Harness Street Property.              His responsibilities
26   included, but were not limited to, finding prospective tenants, accepting or rejecting
27   applicants for housing, setting rental rates and security deposits, collecting rent and
28   security deposits, receiving requests for maintenance and repairs, arranging
                                             Page 2 of 7
     Case 3:19-cv-01087-CAB-WVG Document 1 Filed 06/11/19 PageID.3 Page 3 of 7



 1   maintenance and repairs, communicating with tenants regarding late rental
 2   payments, and evicting tenants.
 3         8.    The Grand Avenue Property and the Harness Street Property are
 4   “dwellings” within the meaning of 42 U.S.C. § 3602(b).
 5                             FACTUAL ALLEGATIONS
 6         9.    Since at least 2005, Nelson has subjected tenants of his residential
 7   rental properties, including the Grand Avenue Property and the Harness Street
 8   Property, to unlawful sex discrimination, including severe, pervasive, and
 9   unwelcome sexual harassment. Nelson’s conduct has included, but is not limited to:
10               a. Making unwelcome sexual advances to female tenants;
11               b. Making unwelcome, sexually explicit comments to, and in front of,
12                  female tenants;
13               c. Asking or attempting to touch female tenants or touching female
14                  tenants, including on intimate areas of their bodies, without their
15                  consent;
16               d. Exposing his genitals to female tenants without their consent;
17               e. Peeping through bedroom windows of his female tenants;
18               f. Making unannounced visits to female tenants’ homes when he had
19                  no legitimate reason to do so in order to conduct and further his
20                  sexual advances;
21               g. Entering or attempting to enter female tenants’ homes without their
22                  consent;
23               h. Demanding that female tenants not have male guests in their homes;
24               i. Offering to grant female tenants tangible benefits—such as
25                  continued tenancy, waived or reduced rent, or excused late or unpaid
26                  rent—in exchange for sexual favors; and
27

28
                                          Page 3 of 7
     Case 3:19-cv-01087-CAB-WVG Document 1 Filed 06/11/19 PageID.4 Page 4 of 7



 1               j. Retaliating against female tenants for refusing his advances by
 2                  taking adverse housing actions, such as evicting them or threatening
 3                  to evict them.
 4         10.   The instances of Nelson’s sex discrimination as described above were
 5   not isolated instances. Rather, Nelson engaged in a longstanding pattern or practice
 6   of illegal sexual harassment of female tenants over the entire course of his
 7   ownership and operation of his rental properties. For example:
 8               a. To one female tenant who lived at the Harness Street Property in
 9                  2005, Nelson asked multiple times in explicit terms to engage in
10                  sexual activity in exchange for forgiving or reducing her rent. The
11                  tenant refused his demands.           To the same tenant, Nelson made
12                  multiple unwelcome comments about her breasts. He also peeped in
13                  the bedroom windows of the rooms in her home on multiple
14                  occasions where she and her female daughters and nieces slept; on
15                  one of these occasions, he peeped in the windows while a minor
16                  child was changing clothes and saw her nude.
17               b. To another female tenant who lived at the Grand Avenue Property in
18                  2008, Nelson made repeated offers to exchange sexual favors for
19                  rent. On multiple occasions, Nelson told the tenant that she could
20                  pay approximately half her monthly rent if she had sex with him,
21                  and that she did not have to pay anything if she had sex with him
22                  without a condom. After the tenant had repeatedly refused Nelson’s
23                  requests, Nelson evicted her.
24               c. To another female tenant who lived at the Harness Street Property in
25                  2018, Nelson showed a pornographic video without her consent;
26                  exposed his genitals to her without her consent; made frequent,
27                  unwanted,    sexually    suggestive       comments;   made   comments
28                  indicating he had gone through her laundry looking for her
                                            Page 4 of 7
     Case 3:19-cv-01087-CAB-WVG Document 1 Filed 06/11/19 PageID.5 Page 5 of 7



 1                 underwear; and peeped through the bedroom window in her
 2                 apartment.
 3                                CAUSES OF ACTION
 4        11.   The allegations above are incorporated herein by reference.
 5        12.   By his conduct, described above, Defendant Larry Nelson has:
 6              a. Refused to rent or to negotiate for the rental of, or otherwise made
 7                 unavailable or denied a dwelling because of sex, in violation of
 8                 42 U.S.C. § 3604(a);
 9              b. Discriminated in the terms, conditions, or privileges of the rental of
10                 a dwelling, or in the provisions of services or facilities in connection
11                 therewith, because of sex, in violation of 42 U.S.C. § 3604(b);
12              c. Made statements with respect to the rental of a dwelling that indicate
13                 a preference, limitation, or discrimination based on sex, or an
14                 intention to make any such preference, limitation, or discrimination,
15                 in violation of 42 U.S.C. § 3604(c); and
16              d. Coerced, intimidated, threatened, or interfered with persons in the
17                 exercise or enjoyment of, or on account of their having exercised or
18                 enjoyed, their rights granted or protected by the Fair Housing Act, in
19                 violation of 42 U.S.C. § 3617.
20        13.   Defendant Larry Nelson’s conduct and actions described above
21              constitute:
22              a. A pattern or practice of resistance to the full enjoyment of the rights
23                 granted by the Fair Housing Act, in violation of 42 U.S.C. §
24                 3614(a); and
25              b. A denial to a group of persons of rights granted by the Fair Housing
26                 Act, which denial raises an issue of general public importance, in
27                 violation of 42 U.S.C. § 3614(a).
28
                                          Page 5 of 7
     Case 3:19-cv-01087-CAB-WVG Document 1 Filed 06/11/19 PageID.6 Page 6 of 7



 1         14.    There are victims of the Defendant’s discriminatory housing practices
 2   who are “aggrieved persons” within the meaning of 42 U.S.C. § 3602(i), and have
 3   suffered injuries and damages as a result.
 4         15.    The Defendant’s discriminatory conduct was intentional, willful, and/or
 5   taken in reckless disregard of the rights of others.
 6                                 REQUEST FOR RELIEF
 7   WHEREFORE, the United States requests that this Court enter an order that:
 8         1.     Declares that Defendant Larry Nelson’s actions, as alleged herein,
 9   violate the Fair Housing Act;
10         2.     Enjoins Defendant Larry Nelson, his agents, employees, and
11   successors, from:
12                a. Discriminating on the basis of sex in any aspect of the rental or lease
13                   of a dwelling;
14                b. Discriminating on the basis of sex in the terms, conditions, or
15                   privileges of the rental of a dwelling, or in the provision of services
16                   or facilities in connection therewith;
17                c. Making statements with respect to the rental of a dwelling that
18                   indicate a preference, limitation, or discrimination based on sex;
19                d. Coercing, intimidating, threatening, or interfering with persons in
20                   the exercise or enjoying of, or on account of their having exercised
21                   or enjoyed, the rights granted or protected by the Fair Housing Act;
22                e. Failing or refusing to take such affirmative steps as may be
23                   necessary to restore, as nearly as practicable, the victims of the
24                   Defendant’s past unlawful practices to the position they would have
25                   been in but for the discriminatory conduct; and
26                f. Failing or refusing to take such affirmative steps as may be
27                   necessary to prevent the recurrence of any discriminatory conduct in
28
                                             Page 6 of 7
     Case 3:19-cv-01087-CAB-WVG Document 1 Filed 06/11/19 PageID.7 Page 7 of 7



 1                   the future, and to eliminate, to the extent practicable, the effects of
 2                   the Defendant’s unlawful housing practices;
 3         3.     Awards monetary damages to each aggrieved person, pursuant to
 4   42 U.S.C. § 3614(d)(1)(B); and
 5         4.     Assesses a civil penalty against Defendant Larry Nelson to vindicate
 6   the public interest, pursuant to 42 U.S.C. § 3614(d)(1)(C).
 7         The United States further requests such additional relief as the interests of
 8   justice may require.
 9

10   Dated: June 11, 2019
11

12   Respectfully submitted,
13

14
                                                   WILLIAM P. BARR
                                                   Attorney General
15

16
     ROBERT S. BREWER, JR.                         ERIC S. DREIBAND
     United States Attorney                        Assistant Attorney General
17                                                 Civil Rights Division
18   /s/ Leslie M. Gardner
     LESLIE M. GARDNER                             SAMEENA SHINA MAJEED, Chief
19   Assistant United States Attorney              R. TAMAR HAGLER, Deputy Chief
20
                                                   /s/ Aurora Bryant
21                                                 AURORA BRYANT
22                                                 Trial Attorney
                                                   DYLAN NICOLE de KERVOR
23                                                 Attorney Advisor
24
     Attorneys for Plaintiff
25   United States of America
26

27

28
                                            Page 7 of 7
                  Case 3:19-cv-01087-CAB-WVG Document 1-1 Filed 06/11/19 PageID.8 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Larry Nelson

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant             San Diego
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Leslie M. Gardner, Aurora Bryant & Dylan de Kervor, United States
Dept. of Justice, 880 Front St. Ste. 6293, San Diego CA 92101,
                                                                                                                                                  '19CV1087 CAB WVG
619-546-7603
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Fair Housing Act, 42 U.S.C. 3601 et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Housing discrimination
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/11/2019                                                              /s/ Leslie M. Gardner
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
